Citation Nr: 0124543	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  94-13 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from February 1941 to April 
1946.  The veteran died on January [redacted], 1992.  The appellant 
is the veteran's surviving spouse.

This appeal arises from a June 1993 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) which denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant appealed this decision.

The Board of Veterans' Appeals (Board) remanded this case in 
November 1997 for development of the medical evidence.  The 
case has now returned for final appellate consideration.


FINDINGS OF FACT

1.  All evidence required for an equitable determination on 
the issue on appeal has been obtained.

2.  The veteran died on January [redacted], 1992 and the certificate 
of death listed the causes of death as cardiopulmonary arrest 
and atherosclerotic cardiovascular disease.

3.  The evidence does not establish that any 
stress/psychological reactions suffered by the veteran as a 
result of his military service and/or service-connected left 
arm deformity had substantially or materially contributed to 
the case of his death.

4.  The evidence does not establish that failure to insert an 
IV into the veteran's left arm in February 1988 had 
substantially or materially contributed to the case of his 
death.


CONCLUSION OF LAW

The cause of the veteran's death is not etiologically related 
to his military service or service-connected left arm 
deformity.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

A review of the file reflects that the appellant was provided 
with a statement of the case in July 1993.  Supplemental 
statements of the case were provided her in October 1993, 
March 1994, May 1994, April 2001, and July 2001.  
Furthermore, the appellant identified medical records 
necessary to complete the claim, and she was requested to 
sign releases allowing VA to obtain those records identified 
by her.  In addition to private medical records, VA medical 
records were also associated with the claims folder.  

While the appellant has alleged that there are VA medical 
records that have not been associated with the claims file, a 
search of the identified repositories of these records has 
failed to retrieve such evidence.  As all identified federal 
government sources have yielded negative responses, even 
after multiple attempts, and there are no further identified 
leads on other possible sources of information, the Board 
must conclude that it is reasonably certain these records do 
not exist or are now unavailable and that further attempts to 
retrieve the identified VA records would be futile.  See 
38 U.S.C.A. § 5103A(b)(3).  The Board is satisfied that all 
relevant facts have been properly developed in this case in 
order to arrive at an equitable decision and no further 
assistance to the appellant is required in order to comply 
with the duty to assist.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The development conducted by the RO in this case 
fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107 (West 1991) as well as the new provisions 
of 38 U.S.C.A. § 5103A.  The RO has complied with 
notification requirements of 38 U.S.C.A. § 5103A(b)(2) in the 
statement of the case and subsequent supplemental statements 
of the case of record, to include the applicable criteria for 
entitlement to service connection and a discussion of its 
reasons and bases for denial.

Factual Background

The veteran's service medical records are silent for 
cardiovascular or psychiatric abnormalities.  Service medical 
records reflect that the veteran sustained shell fragment 
wounds to his left forearm in September 1944.  A Certificate 
of Disability for Discharge dated in April 1946 found the 
veteran disabled due to shell fragment wounds to the left arm 
that resulted in a compound fracture of the left radius with 
paralysis and limitation of motion, and partial ankylosis of 
the left wrist.  Neither cardiovascular nor psychiatric 
pathology were noted.

By rating decision of late April 1946, the RO awarded service 
connection for the veteran's left arm and wrist disabilities.

A letter from Sabastian B. Vaneria, M.D., dated in July 1946 
was silent for cardiovascular or psychiatric problems.

A Department of Veterans Affairs (VA) compensation 
examination was provided to the veteran in September 1946.  
His cardiovascular system was reported to be normal.  
However, no indication was given on whether he had received a 
psychiatric evaluation.  By rating decision of September 
1946, the veteran was granted service connection for a 
shrapnel wound to the left forearm that had resulted in 
marked scarring, severe tissue loss, extensive skin graft, 
non-union of the radius bone, loss of motion; incomplete 
paralysis of the left median and radial nerves; and extensive 
scarring over the anterior abdominal wall and lower thorax 
due to skin graft removal.

In September and October 1946, the veteran was hospitalized 
at a U. S. Navy facility for further surgery on his left arm.  
Upon admission, his heart was found to be normal.  

The veteran was afforded a service department 
neuropsychiatric examination in August 1948.  While it was 
noted the veteran suffered with a feeling of futility in 
trying to find work due to his left arm disability, the 
examiner determined that he did not show any psychiatric 
defect.

The veteran was hospitalized for repair of an inguinal hernia 
in June 1956.  There was no mention of cardiovascular or 
mental disability.

By rating decision of November 1973, the RO denied a claim 
for entitlement to service connection for a nervous 
condition.  It was determined that the veteran's service 
medical records were negative for any type of nervous 
disorder.

In a March 1980 VA outpatient treatment record, the veteran 
related that the had been on hypertensive medications for 
about 12 years.  

A VA discharge summary noted the veteran had been 
hospitalized in July 1987 for treatment of pulmonary problems 
related to medication.  The discharge diagnoses included 
arterial hypertension.

A letter from Vincent Francescangeli, M.D., dated in March 
1988 noted that the veteran had been hospitalized in February 
1988 for a massive inferior wall myocardial infarction, 
complete heart block, and prolonged intractable ventricular 
fibrillation and ventricular tachycardia.  The medical 
records from this hospitalization indicated that upon 
admission the impression was acute inferior wall myocardial 
infarction with complete heart block and cardiogenic shock.  
It was noted that the veteran had developed chest pain that 
same afternoon after chopping ice on his sidewalk.  Upon 
discharge, the diagnoses included inferior wall myocardial 
infarction, complete heart block, ventricular 
tachycardia/fibrillation, cardiogenic shock, postinfarction 
angina, and atrial fibrillation.  No psychopathology was 
noted.

An aid and attendance examination conducted in April 1988 by 
Dr. Francescangeli included diagnoses of arteriosclerotic 
cardiovascular disease, myocardial infarction, 
hypercholesterolemia, hypertension, rectal bleeding, and a 
severe injury to the left upper extremity.  No 
psychopathology was noted.

A letter from the veteran dated in November 1988 noted his 
contention that he had been treated for hypertension ever 
since his release from the military.  The veteran felt that 
his depression and hypertension were a result of him dealing 
with isolation, rage, survival guilt, and other anxiety 
reactions due to his combat experiences.  By rating decision 
of December 1989, the RO denied the claim for service 
connection for a heart disorder on the basis that such a 
condition was not noted in the service medical records.

It was indicated on a certificate of death that veteran died 
on January [redacted], 1992.  The causes of death were listed as 
cardiopulmonary arrest and atherosclerotic cardiovascular 
disease. In February 1992, the appellant filed a claim for 
entitlement to service connection for the cause of the 
veteran's death.  

A letter from a former servicemember who had known the 
veteran during World War II recounted their experiences.  It 
was asserted that the veteran had been aboard a landing craft 
that was sunk on D-Day in June 1944.  He was forced to stay 
in the water until he was picked up by another ship.  The 
writer indicated that the veteran complained of chest pain 
and indigestion after this experience.  During the years 
following their military service, the veteran continued to 
complain of indigestion and chest pressure and became 
distraught.  The author reported that the veteran did not 
like anyone to see his disabled left arm and always attempted 
to conceal this injury.  The writer contended that this 
caused the veteran a great deal of stress.  It was noted by 
the veteran's friend that he had suffered a heart attack in 
1979 and his treating physician had informed him that he had 
sustained prior heart damage because of evidence of "very 
old" scar tissue.  After learning of the writer's war 
experiences, the physician reportedly opined that exposure to 
cold water on D-Day caused the author's later heart 
condition.  It was the author's opinion that the veteran also 
sustained a heart disorder as a result of his military 
experiences in World War II.

A second letter from another former servicemember was 
prepared in February 1992.  This servicemember also asserted 
that he had served with the veteran during World War II.  It 
was again retold that the veteran had been forced to stay in 
cold water during the D-Day invasion after his landing craft 
had been sunk.  The author claimed that after that event the 
veteran would complain that he did not feel well and had 
chest pain and shortness of breath.  It was asserted that the 
veteran underwent a noticeable deterioration in his general 
health.  He reportedly lost weight and became increasingly 
irritable, tense, and jumpy.  It was suspected by the writer 
that the veteran had suffered with some type of heart damage 
due to his D-Day experiences.  He noted that the veteran's 
general health deteriorated over the years after his 
separation from the military.

Dr. Francescangeli prepared another letter in February 1992.  
He noted that he had treated the veteran since 1988.  He 
commented:

It is my opinion that his service related 
problems, specifically hypertension and 
stress related to his war injury, 
contributed to his heart attack and 
ultimately his death.

It should be noted that [the veteran] 
took good care of himself; he was not a 
smoker, there was no family history of 
coronary artery disease and he maintained 
an active life style with a normal weight 
suggesting that these are not 
contributing factors to his heart 
disease.

Another letter was prepared in February 1992 by Marc M. 
Keuler, M.D.  This physician indicated that he had treated 
the veteran from 1986 until the veteran's death in 1992.  He 
wrote:

[The veteran] was an individual who in 
general took excellent care of himself.  
He was a non-smoker, did not drink 
alcohol to excess and also was not obese.  
[The veteran] was a very compliant 
patient who closely followed his doctor's 
orders and advice.  [The veteran] 
sustained a war injury which left him 
with a severe deformity of his left arm.  
This obvious deformity was a great source 
of embarrassment and subsequent 
psychological stress to this patient.  
The stress which resulted from this 
condition may have exacerbated his 
hypertensive condition which directly 
contributed to his heart condition 
(Coronary Artery Disease).

In January 1993, a VA psychiatrist in consultation with a VA 
cardiologist reviewed the veteran's claims file.  The 
psychiatrist noted that it was possible that the veteran 
experienced some psychological stress due to his service-
connected left arm deformity, but there was no history of any 
psychiatric treatment.  The cardiologist determined that the 
veteran had suffered with hyperlipidemia which was a 
hereditary/familial condition and might be the cause of his 
myocardial infarction.  It was concluded that there was no 
direct relationship between the veteran's psychological 
stress and his cardiac condition. 

Another letter was prepared by Dr. Francescangeli in July 
1993.  During the four years that Dr. Francescangeli treated 
the veteran it was quite apparent that the veteran was 
extremely anxious and suffered from extreme stress.  The 
physician opined that he veteran's severe left arm deformity 
had left him with a severe anxiety for his personal well-
being and health, resulting in a number of medical visits for 
minor complaints.  Dr. Francescangeli commented:

It was obvious that his injury and 
disability from the war had precipitated 
a life-long stress and anxiety concerning 
his health.  He did not suffer from 
significant hypertension or 
hypercholesterolemia; in fact, prior [to] 
his death, he was on no antihypertensives 
or cholesterol-lowering agents.  He had 
no significant personal risk factors; 
i.e., extreme hypertension, uncontrolled 
hypercholesterolemia, family history of 
coronary artery disease or smoking 
history.  He was in fairly good physical 
condition.  The medical literature is 
replete with examples and teachings that 
implicates stress is a major factor in 
heart disease.  In the absence of 
underlying medical conditions which would 
have precipitated his coronary disease, I 
have to feel strongly that stress was a 
major contributing factor.  

Dr. Keuler prepared a letter in September 1993 that asserted 
there had been difficulty in February 1988 in placing an IV 
in the veteran's left arm for transportation to another 
medical facility.  He opined that the left arm disability had 
caused a problem with IV access which directly interfered 
with the medical treatment of the veteran's acute myocardial 
infarction.  An ambulance record of February 1988 noted that 
an IV attempt by Dr. Keuler had been unsuccessful.

The appellant submitted a letter dated in August 1993.  She 
claimed that ever since she had known the veteran he had been 
very nervous and twitched constantly.  The appellant alleged 
that a few years after their marriage the veteran had been 
admitted to a VA hospital for treatment of an infection in 
his left arm.  She asserted that during this hospitalization 
the veteran had been treated for nerves and stress and 
prescribed Phenobarbital.  She noted that the veteran was 
very self conscious of his left arm deformity and would not 
show it in public.  The appellant disputed the assertion that 
the veteran's heart disease was hereditary as no one in his 
family had suffered with a heart disease.  She also contended 
that the private physicians' statements were of equal 
probative value as any VA physicians' opinions.  

A friend of the veteran submitted a letter dated in November 
1993.  He indicated that the veteran had felt stress all his 
life due to his service-connected injury and the resulting 
deformity.  His friend felt that it was this stress that had 
led to the veteran's heart disorder.  

The veteran's daughter submitted a letter dated in November 
1993.  She reported that her father had always been very 
self-conscious of his left arm deformity and would also try 
to hide it by wearing long-sleeve shirts.  The child reported 
that she and her father had a very close and open 
relationship, but the veteran would never talk to her or 
anyone else about his wartime experiences.  The child opined 
that her father's left arm deformity had caused his severe 
anxiety which in turn had been a major contributor to his 
death.

A VA physician's opinion was provided in February 1994.  
After a review of the claims file, this physician opined that 
having one arm unsuitable for IV was not a major problem 
since this situation happened frequently.  It was determined 
that since the veteran underwent and survived a coronary 
artery bypass graft 15 days after the failed IV attempt, then 
the difficulty with inserting an IV in the left arm could not 
have contributed to his ultimate outcome in any way.

The veteran's VA treatment records were associated with the 
claims file in March 1994.  These outpatient records noted 
periodic evaluations from November 1973 to September 1983.  
It was noted that the veteran was being followed by VA and 
private physicians for hypertension.  

In November 1997, the Board remanded this case for 
development of the medical evidence.  The appellant responded 
in January 1998 and informed VA that the veteran had not 
undergone an autopsy.

The private medical records of the veteran's last 
hospitalization January 1992 were received in June 1998.  
These records indicate that the veteran was apparently 
unconscious and unresponsive on arrival at the hospital.  He 
was pronounced dead with a diagnosis of cardiac arrest.  

In July 2001, the appellant submitted additional copies of 
the veteran's service medical records.  These records noted 
the repair of the veteran's left forearm and inpatient care 
in 1944.

Analysis

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. §§  
1110, 1131 (West Supp. 2001); 38 C.F.R. §§  3.303, 3.304 
(2001).  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2001).

However, the Court has held that "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In the case of any veteran who engaged in combat with the 
enemy in active service with the military during a period of 
war, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrance or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, not withstanding 
the fact that there is no official record of such incurrance 
or aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection of such an injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  

Although a lay person is competent to testify as to his or 
her experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In addition, 
the Board cannot base its decisions on its own 
unsubstantiated medical opinions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  However, the Court has ruled that 
the Board has a duty to assess the credibility and weight to 
be given to the evidence.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

In the present case, the certificate of death noted the 
immediate causes of death were cardiopulmonary arrest and 
atherosclerotic cardiovascular disease.  Outside of shrapnel 
injuries to his left arm, there is no medical opinion or 
diagnosis in the veteran's service medical records that 
indicate he suffered with a cardiovascular disability or 
mental disorder during military service.  There is no medical 
evidence from service that the veteran's combat injury 
directly affected his heart or coronary arteries.  While the 
veteran's fellow servicemembers and family have opined that 
such was the case, these individuals are not medical 
professionals and cannot provide probative evidence of 
incurrance or existence of a disease.  The Board fully 
acknowledges the severe conditions experienced by the veteran 
and his fellow servicemembers during World War II, and does 
not dispute their reported observations of the veteran's 
symptomatology during their combat experiences; However, a 
determination on the etiology of those symptoms requires a 
medical opinion.  Unfortunately, there is no medical opinion 
during military service or subsequent to this service that 
the veteran directly incurred a cardiovascular or psychiatric 
disorder as a result of his combat experiences.

The medical evidence does not indicate the existence of a 
cardiovascular abnormality until the 1970's, many years after 
the veteran's separation from military service.  There is no 
diagnosis for a psychiatric disability of record.  However, a 
military examiner in August 1948 did find that the veteran 
had experienced some psychological stress, i.e., a feeling of 
futility, due to not finding work as a result of his service-
connected left arm injury.  No psychopathology was found.  
This is the only psychiatric opinion of record based on an 
actual examination of the veteran.

Two of the veteran's private physicians have attributed his 
cardiovascular disease, and cause of death, to the stress 
placed on him by his wartime experiences and his severe left 
arm injury/disfigurement.  Both Drs. Francescangeli and 
Keuler appear to indicate that they observed first-hand 
psychological manifestations of the veteran's stress.  These 
stressful reactions have also been alleged by the veteran's 
family and friends.  Both physician's dismissed a list of 
contributing factors that could have led to the veteran's 
cardiovascular disease to include diet, obesity, and familial 
medical history.  The actual connection between the veteran's 
stress and his cardiovascular disease was more conditional in 
Dr. Keuler's opinion (February 1992), but Dr. Francescangeli 
felt strongly in July 1993 that such a connection existed.

However, none of the medical records obtained since 1948 have 
indicated any psychological manifestations nor have they 
noted impressions of stress or anxiety. Thus, the 
contemporaneous medical evidence does not support Drs. 
Francescangeli and Keuler's opinions provided many years 
later that the veteran was manifesting symptoms of stress.  
In fact, after the veteran's bypass surgery in February 1988, 
Dr. Francescangeli reported in outpatient records of March 
and April 1988 that the veteran was "feeling much better" and 
"doing well."  In addition, neither Dr. Francescangeli nor 
Dr. Keuler has indicated any specialized training in 
psychiatry.  Dr. Keuler appears to be a general practice 
physician and Dr. Francescangeli is a cardiologist.  
Furthermore, neither physician mentioned prescribing any 
medication for the veteran which would have relieved his 
stress, nor did either physician indicate that they referred 
the veteran for counseling to relieve his reported stress.

These private physicians have also claimed that the veteran 
was compliant with his proscribed treatment and had few of 
the traditional risk factors for coronary artery disease.  
However, VA outpatient records cast some doubt on the 
veteran's compliance with his prescribed treatment.  An 
outpatient record of November 1977 noted the veteran's 
history for hypertension and a blood pressure reading of 
146/90.  The veteran reportedly stated that "he takes 
medication occasionally for hypertension.  He doesn't take it 
when he's feeling good."  Thus, the veteran own 
contemporaneous admissions fail to corroborate the private 
physicians' assertions.

A panel of a VA psychiatrist and cardiologist concluded in 
January 1993 that there was no direct relationship between 
any psychological stress experienced by the veteran and his 
cardiovascular disease.  These VA physicians had specialized 
training in psychiatry and cardiology and they were able to 
consult with each other regarding their conclusions.  The VA 
psychiatrist acknowledged the possibility that the veteran 
would experience stress due to his wartime injury, but 
dismissed a connection with his cardiovascular condition on 
the basis that there was no history of psychiatric treatment.  
This opinion appears to be corroborated by the military 
psychiatrist in 1948.  At that time, no psychiatric symptoms 
were found significant enough to warrant a diagnosis for a 
psychiatric disorder.  In fact, the veteran's minimal 
psychological manifestations were reportedly the result of 
his inability to find work, not shame due to his left arm 
deformity.  

The VA physicians concluded that the most significant 
symptomatology connected with the veteran's cardiovascular 
disease was a history of hyperlipidemia.  Dr. Francescangeli 
asserted in July 1993 that this was not a significant 
contributor to the veteran's heart disease and claimed that 
the veteran had not suffered with significant or 
"uncontrolled" hypercholesterolemia.  The contemporaneous 
medical evidence does not support Dr. Francescangeli's 
opinions.  VA blood tests in December 1983 noted that the 
veteran had a high cholesterol level of 319 and a 
triglycerides level of 246.  Dr. Francescangeli himself 
completed a medical report in April 1988 in connection with 
the veteran's claim for aid and attendance compensation from 
VA.  He opined at that time that "cardiovascularly [the 
veteran] is not able to travel long distances for his 
healthcare."  The diagnoses included hypercholesterolemia.  A 
history of hypercholesterolemia was also noted by Dr. 
Francescangeli in the hospital summary he prepared in 
February 1988.  At the time, Dr. Francescangeli obviously 
felt that this was a significant enough problem to include it 
in the veteran's claim for compensation.  There is no 
indication in this medical report, the outpatient records, or 
hospitalization reports prepared by Dr. Francescangeli that 
he considered this problem inconsequential or under control.  

Finally, the panel of VA physicians in January 1993 was 
provided access to the veteran's claims file and, therefore, 
was able to review the contemporaneous medical records and 
history since his military service.  While Drs. 
Francescangeli and Keuler were able to obtain direct 
examination of the veteran, they indicate that they only had 
access to the veteran's most recent medical history.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (VA is not 
required to accept medical opinions that are based on an 
uncorroborated medical history).  The VA physicians based 
their opinion on the veteran's history of hyperlipidemia, not 
whether this disorder was under control at the time of his 
death.  The medical evidence clearly indicates that elevated 
levels of lipids, and especially cholesterol, existed for at 
least the decade prior to the veteran's death.  Even if the 
levels of cholesterol or lipids were not significant or under 
control soon prior to his death, this fact did not change his 
history of elevated readings, and such assertions by Dr. 
Francescangeli do not refute the medical opinion by VA 
physicians based on the long-standing history.

In February 1994, Dr. Keuler asserted that the failure to 
insert an IV in the veteran's left arm while in route to a 
hospital in February 1988 interfered with his medical 
treatment and substantially contributed to his ultimate 
demise.  A reasons and bases for this contention, or even an 
indication of what was contained in the IV (i.e., medication, 
hydration, etc.), was not provided by Dr. Keuler.  A VA 
physician opined in February 1994 that this assertion was not 
accurate, as the veteran was able to subsequently undergo 
coronary bypass surgery and recover.  The contemporaneous 
medical evidence supports the VA physician's conclusion.  
During the hospitalization in February 1988, the veteran 
received coronary bypass surgery from which the 
contemporaneous medical records indicate he recovered.  Dr. 
Francescangeli's records from March and April 1988, as 
reported above, clearly show the veteran's recovery from this 
surgery.  

Based on the above analysis, the Board finds that the most 
probative evidence regarding the etiology of the veteran's 
cause of death are the medical opinions provided by VA 
physicians in January 1993 and February 1994.  They had 
access to the contemporaneous medical history of the veteran 
contained in the claims file and their opinions are 
corroborated by the contemporaneous medical evidence.  This 
evidence does not support the assertion that the veteran's 
alleged stress caused by his military service or service-
connected disability substantially and/or materially 
contributed to his cause of death.  In addition, the most 
probative medical evidence does not support the contention 
that failure to insert an IV into the left arm in February 
1988 substantially and/or materially contributed to his cause 
of death.  Finally, in reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b), see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

